MillikeN,
concurring in the result: I do not understand that we are called upon to decide whether the husband and wife may file separate returns of community income. The husband filed a return reporting the entire community income. The wife filed a return reporting only the income from her separate property.
The decision of the majority, with a minor exception not here material, leaves the parties just as they filed their returns. I believe this proper. However, if and when a proper case arises presenting the question decided in the prevailing opinion I will then take occasion to set forth my views on that subject.
Love agrees with the concurring opinion.